THORNBRUGH, J.,
concurring specially.
1 I concur specially to underscore that a child is constitutionally entitled to representation at a termination hearing. A proceeding to terminate parental rights is just as important to the child as to the parent. An absent attorney is no attorney at all, and utterly fails to provide the child with the statutory and constitutional protections required. This holding is consistent with the mandate of 10A 0.9.2011 § 1-4-806(A)(5), that "[the court shall ensure that the child is represented by independent counsel throughout the pen-dency of the deprived action."